ACCEPTED
                                                                                         04-14-00878-CR
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                    1/21/2015 7:42:08 PM
                                                                                           KEITH HOTTLE
                                                                                                  CLERK

                                No. 04-14-00878-CR

                                           In the                       FILED IN
                                  Court of Appeals               4th COURT OF APPEALS
                                                                  SAN ANTONIO, TEXAS
                                         for the
                                                                 1/21/2015 7:42:08 PM
                              Fourth District of Texas
                                                                   KEITH E. HOTTLE
                                                                         Clerk
                               

                                No. 2013CR10841W
                               In the 437th District Court
                                  Bexar County, Texas

                               

                      MATTHEW DOUGLAS HAYES
                                        Appellant
                                          V.
                           THE STATE OF TEXAS
                                        Appellee

                               

    APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
         WITHIN WHICH TO FILE APPELLATE BRIEF

                               

TO THE HONORABLE COURT OF APPEALS:

      APPELLANT, pursuant to TEX. R. APP. P. 10.1, 10.5(b) and 38.6(d), moves

for an extension of time within which to file its appellate brief.   In support of its

motion, appellant submits the following:

      1.     Appellant was charged with aggravated robbery.
      2.     Appellant pled guilty to the charged offense and submitted to a pre-
             sentence investigation. After a hearing, the court sentenced appellant to
             7 years confinement in the Institutional Division of the Texas
             Department of Criminal Justice on September 9, 2014.
      3.     Notice of appeal was filed on December 16, 2014.
      4.     Appellant’s brief is due on January 21, 2015.

      5.     Appellant seeks an extension to file his brief until March 20, 2015.

      6.     The following facts are relied upon to show good cause for the
             requested extension:

             a. Counsel has been acting as co-counsel on a case involving Garcia
                Glen White. Mr. White is set to be executed on January 28, 2015.

             b. Counsel had to prepare for a hearing in another capital case, Ex parte
                Williams, Cause No. 1088181-A that was held on January 14, 2015.

             c. Counsel has filed subsequent writs in Ex parte Williams, Cause Nos.
                1088181-B and 1088181-C.

      7.     Appellant’s motion is not for purposes of delay, but so that justice may
             be done.

      WHEREFORE, the State prays that this Court will grant the requested

extension.

                                          Respectfully submitted,

                                          /s/MANDY MILLER
                                          Attorney for appellant
                                          2910 Commercial Center Blvd., Ste. 103-201
                                          Katy, TX 77494
                                          SBN 24055561
                                          PHONE (832) 900-9884
                                          FAX (877) 904-6846
                                          mandy@mandymillerlegal.com




                                           2
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been delivered via

email to the following address:

             Bexar County District Attorney’s Office
             ATTN: Rico Valdez

                                         /s/MANDY MILLER
                                         Attorney for appellant
                                         2910 Commercial Center Blvd., Ste. 103-201
                                         Katy, TX 77494
                                         SBN 24055561
                                         PHONE (832) 900-9884
                                         FAX (877) 904-6846
                                         mandy@mandymillerlegal.com




                                          3